GILDERSLEEVE, J.
The action is for While the plaintiff may have been somewhat confused on cross-examination, still his evidence shows that when his horses got onto the west track of defendant he saw the car a block away on the same track. He was driving slowly. He had his horses over the west track, onto the east track, when he looked again, and saw the car half a block away. Before he could get the hiiid part of his wagon over the west track, the car struck the wagon, and caused the injuries complained of. The evidence was such that the question of the negligence of defendant’s servant in charge of the car and of the plaintiff’s contributory negligence was a proper one for the jury. The charge of the learned justice was a correct statement of the law applicable to the case. We can find no reason for disturbing the judgment.
Judgment affirmed, with costs.
FREEDMAN, P..J., concurs.